[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-12176                SEPTEMBER 25, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 05-00004-CV-M-N

CHARLIE F. HUDSON, II,


                                                         Plaintiff-Appellant,

                                  versus

FEDERAL BUREAU OF PRISONS,
Agency,

                                                         Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      _________________________

                          (September 25, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Charlie Hudson, an African-American male, appeals pro se the summary

judgment against his complaint of disparate pay based on racial discrimination

against his employer, the Federal Bureau of Prisons, in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. Hudson argues that the

nondiscriminatory reason proffered by the Bureau for Hudson’s pay was

pretextual. We affirm.

                                I. BACKGROUND

      Hudson, an employee at the federal prison camp in Montgomery, Alabama,

was promoted to Supervisor of Education at pay grade GS-11. When Hudson

learned that Chris Davis, a white male Supervisor of Education at the Bryan,

Texas, federal prison camp, was classified at pay grade GS-12, Hudson sought

reclassification as a GS-12. After his request was denied several times, Hudson

filed complaints with the Department of Justice and the EEOC.

      Hudson then sued the Bureau for intentional racial discrimination and

alleged that he received a lower pay grade than a similarly situated white male,

Chris Davis. The Bureau asserted that Davis was paid more because his position

was more complex: in addition to the Supervisor of Education duties common to

Davis and Hudson, Davis’s responsibilities included overseeing the Intensive




                                          2
Confinement Center at the Bryan prison camp. The district court granted summary

judgment in favor of the Bureau.

                           II. STANDARD OF REVIEW

      We review a grant of summary judgment de novo and view the evidence in

the light most favorable to the nonmoving party. Brooks v. County Comm’n of

Jefferson County, 446 F.3d 1160, 1161-62 (11th Cir. 2006). Summary judgment

should be granted if “the pleadings, depositions, answers to interrogations, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c).

                                 III. DISCUSSION

      Hudson relies upon circumstantial evidence of racial discrimination based on

the framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-03, 93 S.

Ct. 1817, 1824-25 (1973). If a Title VII plaintiff establishes a prima facie case of

discrimination, the burden shifts to the employer to articulate a legitimate,

nondiscriminatory reason for its actions. Id.; Rojas v. Florida, 285 F.3d 1339,

1342 (11th Cir. 2002). If the employer articulates a legitimate, nondiscriminatory

reason for its actions, “the presumption of discrimination is rebutted, and the

burden of production shifts to the plaintiff to offer evidence that the alleged reason



                                           3
of the employer is a pretext for illegal discrimination.” Wilson v. B/E Aerospace,

Inc., 376 F.3d 1079, 1085 (11th Cir. 2004); Tex. Dep’t of Cmty. Affairs v.

Burdine, 450 U.S. 248, 255-56, 101 S. Ct. 1089, 1094-95 (1981). The plaintiff

must meet the reason proffered head on and rebut it. Wilson, 376 F.3d at 1088.

The district court assumed that Hudson had established a prima facie case, but

concluded that he failed to rebut the legitimate, nondiscriminatory reason proffered

by the Bureau.

      The Bureau produced evidence that Davis was paid more because his

position, based on objective criteria, was more complex. The evidence included a

declaration from the Classification and Compensation Specialist that explained the

differences between Davis’s and Hudson’s positions. This evidence satisfied the

burden of production of the Bureau and shifted the burden to Hudson to establish

pretext.

      Hudson failed to offer evidence of pretext. Hudson argues that his own

position was more complex than Davis’s and that Davis was actually paid more

because of a special accommodation that the Bureau made for him when his

previous position at grade GS-13 was eliminated. The problem with these

arguments is that they do not rebut the reason proffered by the Bureau. Although

Hudson asserts that his position was more complex based on criteria not used by



                                          4
the Bureau, the declaration of the Classification and Compensation Specialist,

which Hudson also submitted to the district court, explains that the Montgomery

education programs had between 100 and 200 students and between 10 and 20

courses, while the Bryan programs had 400 students and 50 courses. Likewise, the

possibility that the Bureau made a special accommodation for Davis after his

previous position was eliminated does not rebut the legitimate reason proffered by

the Bureau for the pay differential. Because Hudson did not rebut the legitimate,

nondiscriminatory reason proffered by the Bureau for its action, the district court

correctly granted summary judgment against Hudson’s complaint.

                                IV. CONCLUSION

      The summary judgment in favor of the Bureau and against Hudson is

      AFFIRMED.




                                          5